Citation Nr: 1027848	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  10-00 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for entitlement to service connection for hearing 
loss and tinnitus.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION


The Veteran he had active duty from September 1950 to May 1955.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which was issued under a cover letter from the VA RO 
in Honolulu, Hawaii.  This decision apparently reopened the 
Veteran's claims for hearing loss and tinnitus and then denied 
them on the merits.  The December 2009 Statement of the Case 
(SOC) treated the claims as reopened and addressed the issues as 
involving service connection.  

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).

The issues involving service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claims for service connection for 
hearing loss and tinnitus in a January 2006 rating decision.  He 
was notified of this decision that same month, but he did not 
file an appeal.  That rating decision is now final.  

2.  A private hearing test containing an opinion relating the 
Veteran's claimed hearing loss and tinnitus disabilities to 
military service, has been received since the January 2006 rating 
decision.  




CONCLUSION OF LAW

Evidence received since the January 2006 RO rating decision is 
new and material, and the Veteran's claims for service connection 
for hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA is required to meet the notice and duty to assist provisions 
of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Without deciding 
whether these notice and assistance requirements have been 
satisfied in the present case, the law does not preclude the 
Board from adjudicating the Veteran's claims for service 
connection for diabetes mellitus and sleep apnea below, because 
the Board is taking action favorable to the Veteran by reopening 
the claims for service connection and remanding the case for 
additional development.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Reopening a claim for service connection, which has been 
previously and finally disallowed, requires that new and material 
evidence be presented or secured since the last final 
disallowance of that claim.  If new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed the Secretary shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

The fact that the RO may have determined that new and material 
evidence was presented, and reopened the claim on that basis, is 
not binding on the Board's determination of the question of 
whether new and material evidence has been submitted.  The Board 
must address the issue initially itself.  Barnett v. Brown, 83 
F.3d 1380, 1384 (Fed. Cir. 1996).  If the Board finds that no 
such evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996).

Evidence is considered "new" if it was not previously submitted 
to agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For determining whether a case 
should be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The RO denied the Veteran's claims for service connection for 
hearing loss and tinnitus in a January 2006 rating decision.  He 
was notified of this decision that same month, but did not file 
an appeal.  This rating decision became final.  38 U.S.C.A. 
§ 7105(c).

The evidence of record at the time of the January 2006 rating 
decision consisted of the Veteran's service separation 
examination report and a private hearing test dated August 1992.  
There was no evidence of hearing loss or tinnitus during service 
and no evidence of a nexus between any claimed hearing loss or 
tinnitus disability and service.  

The evidence of record received since the January 2006 rating 
decision includes a private hearing test report dated July 2008.  
The examination was conducted by a person who is "Board 
Certified in Hearing Instrument Sciences" (hearing aid 
specialist).  This examination report reveals a current hearing 
loss disability under 38 C.F.R. § 3.385, and contains a medical 
opinion linking the Veteran's current hearing loss and tinnitus 
to noise exposure during active service.  This evidence 
establishes current diagnoses for the disabilities claimed by the 
Veteran along with a link to active service.  This evidence is 
"new" as it did not exist at the time of the prior 
determination in January 2006; it is also "material" in that it 
addresses the reasons for the prior final denial and tends to 
substantiate the claims for service connection.  Accordingly, 
reopening of the claims for service connection for hearing loss 
and tinnitus is warranted.


ORDER

New and material evidence having been submitted, the claims for 
service connection for hearing loss and tinnitus are reopened.


REMAND

The July 2008 private hearing test reported results indicating 
that the Veteran had current hearing loss and tinnitus 
disabilities and an opinion linking these disabilities to 
service.  This examination was conducted by a hearing aid 
specialist.  As a result of this new and material evidence, the 
RO reopened the Veteran's claims for service connection and he 
was accorded a VA audiology examination only a few months later 
in September 2008.  The VA examination was conducted by a Doctor 
of Audiology.  

The results of the September 2008 VA examination are radically 
different than those obtained only a few months earlier in the 
private examination.  Specifically, the Veteran reported vastly 
different post-service noise exposure histories at the two 
examinations.  Also, accurate and reliable audiology test results 
could not be obtained by the VA examiner, who noted that the 
audiology test results were inconsistent with the objective 
observations during the examination when the Veteran could 
understand and respond to spoken questions from the examiner.  
Accordingly, the 2008 VA audiology examination report indicated a 
negative nexus opinion between the Veteran's claimed hearing loss 
and tinnitus and service.  

Upon cursory review, it appears that there are merely two 
examination reports of record, one of which links the Veteran's 
hearing loss and tinnitus to service, and one that does not.  
Such evidence generally would dictate a grant of service 
connection on the basis or reasonable doubt.  "When there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter, the 
Secretary shall give the benefit of the doubt to the claimant."  
38 U.S.C.A. § 5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. 
App. 49, 55 (1990).  

Closer review shows otherwise.  The private examination was 
conducted by a hearing aid specialist, while the VA examination 
was conducted by a Doctor of Audiology.  The histories of noise 
exposure indicated in the two examination reports are vastly 
different with respect to the amount of post-service noise 
exposure experienced by the Veteran.  The audiology test results 
on the two examination reports are vastly different over the span 
of only a few months with the VA examination results being 
labeled unreliable.  

Another VA audiology examination of the Veteran should be 
conducted to attempt to resolve the vast discrepancy in the 
evidence of record related to the Veteran hearing loss, tinnitus, 
and the relationship of those disabilities to service.  When the 
medical evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).   

Recent VA medical treatment records were obtained with respect to 
other claims asserted by the Veteran which are not presently on 
appeal.  These records indicate that the Veteran is receiving 
outpatient treatment by VA audiology services for hearing loss, 
although the actual audiology treatment records were not obtained 
and associated with the claims file because they were not 
applicable to the Veteran's other claims.  These VA audiology 
treatment records need to be obtained.  Records generated by VA 
are constructively included within the record.  If records of VA 
treatment are material to the issue on appeal and are not 
included within the claims folder, a remand is necessary to 
acquire such VA records.  Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is required.)

1.  Obtain complete copies of all of the 
Veteran's VA medical records from 2006 to 
the present, including all audiology 
treatment records.  

2.  Schedule the Veteran for a VA audiology 
examination.  The examination report should 
include a detailed account of all hearing 
loss and tinnitus pathology found to be 
present.  All necessary tests should be 
conducted and the examiner should review the 
results of any testing prior to completion of 
the report.  The examiner should elicit a 
history of the Veteran's noise exposure 
during and subsequent to active service.  The 
examiner is to review the evidence of record:

*	The diagnoses of any hearing loss and 
tinnitus disabilities present.

*	Whether it is as least as likely as not 
(50 percent or greater probability) 
that any current hearing loss and/or 
tinnitus disability is the result of 
noise exposure during service. 

The report of examination must include a 
complete rationale for all opinions 
expressed.  The entire claims folder and a 
copy of this remand must be made available to 
and reviewed by the examiner in conjunction 
with the examination.

3.  Then, review the claims folder and 
ensure that all of the foregoing 
development has been completed in full.  If 
any development is incomplete, appropriate 
corrective action is to be implemented.  If 
the medical examination report does not 
include adequate responses to the opinions 
requested, it must be returned for 
corrective action.  38 C.F.R. § 4.2; 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

4.  Following the above, readjudicate the 
Veteran's claims for service connection 
for hearing loss and tinnitus.  If either 
benefit sought on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Then, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


